Citation Nr: 0400521	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for sarcoidosis.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for asthmatic 
bronchitis.  

3.  Entitlement to claim of service connection for a 
respiratory disorder other than sarcoidosis, to include 
reactive airway disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
sarcoidosis.  The appeal also arises from a November 2002 
rating decision which denied service connection for bronchial 
asthma, respiratory disorder other than sarcoidosis.

In September 1969, the RO denied a claim of service 
connection for allergic asthma.  In January 1985, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
asthma.  In April 1994, the RO denied the claim of service 
connection for asthma as secondary to Agent Orange exposure.  
The veteran did not appeal any of the aforementioned adverse 
determinations.  As a result, the September 1969, January 
1985 and April 1994 RO decisions are final.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).  In November 2002, the RO denied 
the claim for service connection for bronchial asthma on a de 
novo basis.  Irrespective of the RO's action in November 
2002, the Board must decide whether the veteran has submitted 
new and material evidence to reopen the claim of service 
connection for bronchial asthma.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Thus, the Board has recharacterized 
the issues as stated on the cover page.  

The Board finds it noteworthy to mention that since a claim 
of service connection for a respiratory disorder other than 
sarcoidosis, including a reactive airway disease, has not 
been previously adjudicated, a de novo review is appropriate.

At a June 2003 Board hearing held via video-conference, the 
veteran expressed a desire to file a claim of service 
connection for a heart condition.  The veteran also expressed 
a desire to challenge the April 1994 rating decision on 
grounds of clear and unmistakable error (CUE).  None of these 
issues have been developed or adjudicated by the RO.  The 
issues are referred to the RO for appropriate action.  


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA) is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and its implementing regulations (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The Board observes that the RO never sent the veteran a VCAA 
letter regarding his request to reopen his claims of service 
connection for sarcoidosis and bronchial asthma.  An October 
2002 VCAA notice letter did not inform the veteran of the 
type of evidence necessary to reopen a claim of service 
connection.  The Board observes that the letter pertained to 
the evidence necessary to substantiate a claim of service 
connection for bronchial asthma and for a respiratory 
disorder other than sarcoidosis on a de novo basis.  The RO 
should issue the veteran and his representative a VCAA letter 
that clearly and specifically informs him of the evidence 
necessary to substantiate his claims of whether new and 
material evidence has been submitted to reopen his claims of 
service connection for sarcoidosis and asthmatic bronchitis.  
Additionally, he should be informed of which portion of the 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA will attempt to obtain on his 
behalf.  

During a June 2003 Video-Conference hearing, the veteran 
argued that VA committed CUE in an April 1994 rating decision 
when it denied service connection for asthma, for sarcoidosis 
and for arrhythmia, heartblock, congestive heart failure.  
With respect to the veteran's claims of whether new and 
material evidence has been submitted to reopen his claims of 
service connection for sarcoidosis and asthmatic bronchitis, 
the Board observes that they are inextricably intertwined 
with his raised CUE claim challenging the April 1994 rating 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

As for the claim of service connection for a respiratory 
disorder, to include reactive airway disease, a review of the 
record reveals that, during an October 2002 VA examination, 
the examiner indicated that the veteran would be scheduled 
for pulmonary function tests.  The Board notes that a 
subsequent report of such test results is not of record.  
Further, the Board observes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain 
this examination report and associate it with the claims 
file.  

Additionally, the Board notes that the veteran has submitted 
a January 2002 statement from J.W. Rodgers, M.D., in support 
of his claim.  Dr. Rodgers stated that the veteran had 
asthmatic bronchitis and reactive airway disease and that he 
had a history of sarcoidosis.  He stated that it was not 
uncommon to see patients who have been exposed to Agent 
Orange to also have asthma and reactive airway disease.  He 
further stated that considering the veteran was in Vietnam 
and did have exposure to Agent Orange, one could conclude 
that this exposure caused symptoms of cough and wheeze.  The 
Board finds that Dr. Rodgers' opinion is speculative but that 
it does raise the question as to whether the veteran's 
current disorders are related to service.  Therefore, the 
veteran should be scheduled for a VA respiratory examination 
to include an opinion regarding the etiology of any 
respiratory disorder found. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the veteran's claims 
of whether new and material evidence has 
been submitted to reopen the claims of 
service connection for sarcoidosis and 
asthmatic bronchitis, the RO should send 
the veteran a letter that complies with 
the notification requirements which is 
consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  

2.  As for the claim of service 
connection for a respiratory disorder, to 
include reactive airway disease, the RO 
should obtain the VA examination report 
of the pulmonary function tests mentioned 
in the October 2002 VA examination 
report.  

3.  The RO should schedule the veteran 
for a VA respiratory examination for the 
purpose of determining the nature and 
etiology of any current disorder found, 
including asthma, sarcoidosis, and 
reactive airway disease.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should do the 
following: 

A.  Identify all existing 
respiratory disabilities and provide 
an opinion as to whether each 
identified diagnosis is related to 
the veteran's period of service from 
October 1966 to July 1969, including 
exposure to Agent Orange.  

B.  State whether the veteran 
currently has sarcoidosis.

C.  Comment on the January 2002 
statement from Dr. Rodgers and the 
undated report from S. Richman, M.D.

4.  The RO should formally adjudicate the 
issue of whether CUE existed in the April 
1994 rating decision whereby the RO 
denied service connection for asthma and 
sarcoidosis, as it is inextricably 
intertwined with the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for sarcoidosis and bronchial asthma.  
Harris v. Derwinski, 1 Vet. App. 180 
(1991).

5.  Thereafter, the RO should 
readjudicate the claim of whether new and 
material evidence has been received to 
reopen the claim of service connection 
for sarcoidosis; whether new and material 
evidence has been received to reopen the 
claim of service connection for asthmatic 
bronchitis; and the claim of service 
connection for a respiratory disorder 
other than sarcoidosis, to include 
reactive airway disease.  If the benefits 
sought on appeal are not granted, the RO 
should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



